Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-16-00217-CR

                                 Mario CASTILLO,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

                 From the 299th District Court, Travis County, Texas
                        Trial Court No. D-1-DC-09-207349
                      Honorable Karen Sage, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED April 20, 2016.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice